DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/13/2019.
Claims 1-9 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 1/4/2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Specification, and Claims have overcome each and every objection and 112(a) rejection set forth in the Non-Final Office Action mailed 10/6/2021.

Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8, lines 8-11 that a person of ordinary skill in the art would understand the structure needed to make and use the trajectory generation system and 112(f) should not be invoked.
However, Applicant’s arguments are not persuasive. According to the 3-prong analysis from MPEP 2181.1, the claim limitation “trajectory generation system” invokes 112(f). “System” is the generic placeholder. “Configured to: perform …; evaluate …; generate …; conduct …; connect …; include …; check …; optimize” is the functional language. And the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Although the 112(f) invocation for the computing unit, evaluating unit, checking unit, and optimizing unit has been removed 
Applicant argues on page 9, lines 1-2 that claims 1-8 are no longer indefinite. 
However, Applicant’s arguments are not persuasive. Although the 112(f) invocation for the computing unit, evaluating unit, checking unit, and optimizing unit has been removed because of the claim amendments, the trajectory generation system would invoke 112(f) based on the amended claims (see previous response above). Since there is also no corresponding structure in the specification for the trajectory generation system, claims 1-8 remain indefinite and a new 112(b) rejection has been given.
Applicant argues on page 9, lines 9-18 that any combination of Kimura, Sokabe, Holson, Huang, and Khan fail to teach or reasonably suggest the features of amended independent claims 1 and 9 regarding the trajectory generation system continues to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used and the amended claims can no longer be rejected as obvious in view of Kimura, Sokabe, Holson, Huang, and Khan. 
Applicant’s arguments are persuasive. Therefore, the 103 rejection in view of Kimura, Sokabe, Holson, Huang, and Khan has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made for amended claims 1 and 9 in view of Kimura, Sokabe, and Kuwahara. Dependent claims 2-8 are rejected as obvious in view of Kimura, Sokabe, Kuwahara, Holson, Huang, and Khan. See the 103 rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Trajectory generation system in claims 1-8. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, the examiner interprets the structure for all these elements as a computer. Since there is no corresponding structure in the specification, 112(f) interpretation has not been used and a 112(b) rejection has been given below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “trajectory generation system” in claims 1-8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0028] and figure 2 describes the trajectory generation system as being composed of a computing unit, evaluating unit, checking unit, and optimizing unit. Although, the disclosure is devoid of any structure that performs the above functions in the claims. The specification does not specify what those units are either. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 2-8 are also rejected as 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the computing unit" in claim 1, line 16.  There is insufficient antecedent basis for this limitation in the claim. For sake of examination, the computing unit is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US20190240833A1) in view of Sokabe (IDS: US20190314989A1) and Kuwahara (US 20180236657 A1).

Regarding Claim 1,
Kimura discloses,
A trajectory generation system configured to (“The present invention relates to a trajectory generating method for generating a trajectory of a robot arm, and a trajectory generating apparatus.” [0001]):
perform computations for generating a trajectory on which a mobile body or a gripper of the mobile body moves from a start position to a target position (“A tool such as a hand 202 is attached at a distal end (tip) of the arm body 201. This hand 202 can perform such manufacturing works of grasping a work 203” [0107]; “a trajectory generating apparatus for generating a trajectory on which a robot arm is operated between a start teaching point and a target teaching point, includes a controller executing a first generating process of generating a plurality of trajectories between the start teaching point and the target teaching point” [0012]);
evaluate a plurality of trajectory candidates used for generating the trajectory (“an evaluation process of evaluating a motion of the robot arm on each trajectory generated in the first generating process to calculate an evaluation value” [0012]),
with a plurality of degrees of freedom associated with predetermined grip conditions (“The trajectory generating process of the present embodiment will be described below by assuming that the robot arms A and B are what have two degrees of freedom moving mainly in X and Y directions in a task space. However, the robot arm of the present disclosure may be what is widely recognized as an apparatus that performs automatic works in general, and the present disclosure should not be construed exclusively by a number of joints of the robot arm, a number of degrees of freedom of an orientation realized by the joints and others. For instance, the present disclosure can be carried out by a robotic system using a six-axes articulated robot and a linear motion type robot arm as illustrated in FIG. 17 for example.” [0120]; “in a case where the position of the TCP is given, it is possible to acquire the joint angles θ1 and θ2 of the shafts J1 and J2 by inverse-kinematic operations when the TCP takes that position. Note that in a case where the TCP is referred, there is a case where it is simply called as a ‘hand’ hereinafter.” [0063]; ,
conduct evaluation of the trajectory candidates generated by the computing unit, based on an evaluation item (“In Step S208 in FIG. 13, evaluation values are given respectively to the stored N sets of the new waiting time, the new intermediate point and the operational information (evaluation process). This evaluation is made based on the operational information.” [0158]; “The physical constraint conditions to be satisfied by the motion of the robot arm include the joint torque constraint, the joint angular speed constraint, a joint angular acceleration constraint, the jerk constraint, the hand speed constraint and the hand acceleration constraint for example. The trajectory generated through the use of the minimum time control” [0130]; Examiner Explanation: The evaluating unit can evaluate trajectory candidates based on physical constraint conditions and/or the time it takes to operate the arm.);
and generate the trajectory, using one of the trajectory candidates selected based on the evaluation (“In Step S211, trajectories by which the robot arms A and B are respectively operated are generated by using the provisional waiting times (first waiting time group) and the provisional intermediate points (first intermediate point group) (trajectory generating process).” [0164]; Steps S208-S211 in Figure 13 discloses that the final trajectory is generated based on the best evaluated trajectory out of all the candidates.).
Kimura does not explicitly disclose:
generate the trajectory candidates leading to a target area including the target position and a vicinity of the target position,
the trajectory generation system continues to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used,
However, Sokabe teaches:
generate the trajectory candidates leading to a target area including the target position and a vicinity of the target position (“the track planning module 32 generates the path T1 by starting branching and searching at the next via point generated by the neural network from the set start point Ps, and repeating the branching and searching until the path reaches a vicinity of the set end point Pe.” [0054]; Figure 3 shows the set end point Pe residing in the predetermined interval A in which the trajectory reaches.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kimura to include further teachings of Sokabe so that the trajectory generation process can optimize its evaluation criterion by not using a hard constraint of finishing at the exact end point based on the method of the disclosed invention. Additionally, by reaching close proximity to the endpoint, the endpoint can be reached by generating a simple trajectory between the end of the previous trajectory and the end point. “the track planning module 32 includes a neural network for generating, based on content learned in the machine learning process, a next via point through which the movement reference position is to pass next such that the predetermined evaluation criterion becomes optimal. As a result, the path T1 can be efficiently generated through use of the next via point, which can be generated relatively easily.” [0053]; “Then, the via point Pn,m that has finally reached the vicinity of the set end point Pe is connected to the set end point Pe, to thereby generate, as illustrated in FIG. 3, a path T1, on which the via points Pn,m through which the movement reference position can serially pass from the set start point Ps to the set end point Pe are connected by the sequence of the via points.” [0040];
Sokabe also does not explicitly teach
the trajectory generation system continues to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used,
However, Kuwahara teaches
the trajectory generation system continues to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used (“Returning to FIG. 2, the condition storage module 113 stores path generation conditions. For example, the condition storage module 113 stores a condition (hereinafter referred to as a “repetition condition”) for regulating the number of times of generation of a path (hereinafter referred to as a “generated path”). The repetition condition may be an upper limit value of the number of times of path generation, or may be the amount of time for repeating path generation.” [0046]; “In a case where it is determined in step S24, that the above-described repetition condition is not satisfied, the robot simulator 100 returns the processing to step S23. Thereafter, generation and writing of the candidate path are repeated until the above-described repetition condition is satisfied, accumulating a plurality of candidate paths in the path storage module 114.” See at least [0116]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kimura to further include the teachings of Kuwahara to provide a balance between the quality of the generated path and the generation time in accordance with the user’s preference (“The information acquisition module 120 may further be configured to obtain the third input information defining a condition for regulating the number of times of path generation, and the information processing module 130 may be configured, in generation of the path, to execute repetition of generation of the path until the condition defined by the third input information is satisfied, and to execute selection of one path from among the plurality of generated paths. By selecting one path after obtaining the plurality of paths, it is possible to generate a path with higher quality (high robot operation efficiency, for example). Moreover, by making it possible to set conditions for regulating the number of times of path generation, it is possible to adjust the balance between the quality of the path and the generation time in accordance with the user's preference. This achieves a further effect of facilitating the instruction and operation of the robot 10.” [0161]).

Regarding Claim 5,
Modified Kimura discloses:
The trajectory generation system according to claim 1,
Kimura further discloses:
further configured to include a condition of a trajectory length which provides a higher evaluation as a length of the trajectory candidate is smaller, or a second restraint condition that gives a higher evaluation to a state desired to be fulfilled as far as possible, in the evaluation item (“giving the variation to the waiting position and/or the waiting time may be also considered to be changing speed for moving the robot arm. That is, it is also possible to generate the new trajectory by changing the speed for moving the robot arm. Note that it is not always necessary to halt the robot arm in changing the speed. Thus, the update process may be arranged so as to update the trajectory by repeating the processes of generating the plurality of new trajectories by changing the trajectory selected in the selection process, of calculating the evaluation value of the motion of the robot arm on each of the changed trajectories and of selecting a trajectory having higher evaluation value.”  [0139]).

Regarding Claim 6,
Modified Kimura discloses:
	The trajectory generation system according to claim 1,
Kimura further discloses:
	further configured to check feasibility of each of the trajectory candidates in terms of avoidance of interference (“The evaluation is made based on a magnitude of interference in order to avoid the robot arm from interfering with another object.” [0158]),
wherein: the trajectory generation system checks the feasibility sequentially from the trajectory candidate selected based on the evaluation, and selects the trajectory candidate that satisfies the feasibility (“There is a minimum time control as a method for generating a trajectory including speed information to the path of the robot arm generated by using the teaching points and the intermediate points. It becomes possible to find a trajectory by which an operation time is minimized within the physical constraint conditions of the robot arm based on the path generated by the interpolation by using the minimum time control in the trajectory generating process described later.” [0129]; “a trajectory having a higher evaluation value (e.g., the trajectory having the highest evaluation value) is selected in the selection process.” [0138]; Examiner Explanation: The selected trajectory is made sequentially based on the evaluation since the trajectory with the best evaluation is chosen. So, the most feasible trajectory in terms of interference avoidance is selected from trajectory candidates whose operational time is minimized.);
and the trajectory generation system generates the trajectory using the selected trajectory candidate (Steps S208-S211 in Figure 13 discloses that the final trajectory is generated based on the best evaluated trajectory out of all the candidates.).

Regarding Claim 7,
Modified Kimura discloses:
	The trajectory generation system according to claim 1,
Kimura further discloses:
	further configured to optimize driving of the mobile body or the gripper, to make the mobile body or the gripper movable on the generated trajectory (“As a method for smoothly interpolating the intermediate teaching point group P1, P2 . . . Pn by a curve, there are such known interpolation methods as Spline interpolation, B-Spline interpolation and Bezier curve interpolation. It is possible to smoothly .

Regarding Claim 8,
Modified Kimura discloses:
	The trajectory generation system according to claim 1,
Kimura further discloses:
	further configured to generate the trajectory candidates using analytical solutions (“It is conceivable to use the path planning algorithm for calculating the path that avoids the obstacle as a method for generating the provisional intermediate points in Step S201. Such known methods as the potential method, the PRM (Probabilistic RoadMap Method) and the RRT (Rapidly-exploring Random Tree) may be utilized as the path generating method. Still further, without being limited to the path generating methods described above, other path generating methods such as a visibility graph method, a cell decomposition and Voronoi diagram may be also applied. Still further, without using the path planning algorithm, a process of linearly interpolating the path between the start and target teaching points may be simply used.” [0148]).

Regarding Claim 9,
Kimura discloses,
A trajectory generating method comprising (“The present invention relates to a trajectory generating method for generating a trajectory of a robot arm, and a trajectory generating apparatus.” [0001]):
generating a plurality of trajectory candidates (“a trajectory generating apparatus for generating a trajectory on which a robot arm is operated between a start teaching point and a target teaching point, includes a controller executing a first generating process of generating a plurality of trajectories between the start teaching point and the target teaching point” [0012])
with a plurality of degrees of freedom associated with predetermined grip conditions (“The trajectory generating process of the present embodiment will be described below by assuming that the robot arms A and B are what have two degrees of freedom moving mainly in X and Y directions in a task space. However, the robot arm of the present disclosure may be what is widely recognized as an apparatus that performs automatic works in general, and the present disclosure should not be construed exclusively by a number of joints of the robot arm, a number of degrees of freedom of an orientation realized by the joints and others. For instance, the present disclosure can be carried out by a robotic system using a six-axes articulated robot and a linear motion type robot arm as illustrated in FIG. 17 for example.” [0120]; “in a case where the position of the TCP is given, it is possible to acquire the joint angles θ1 and θ2 of the shafts J1 and J2 by inverse-kinematic operations when the TCP takes that position. Note that in a case where the TCP is referred, there is a case where it is simply called as a ‘hand’ hereinafter.” [0063]; Examiner Explanation: The multiple angles are the plurality of degrees of freedom that are associated with a given location of the TCP, which is a gripper. The given location of the gripper is a grip condition),
conducting evaluation of the trajectory candidates generated, based on an evaluation item (“In Step S208 in FIG. 13, evaluation values are given respectively to the stored N sets of the new waiting time, the new intermediate point and the operational information (evaluation process). This evaluation is made based on the operational information.” [0158]; “The physical constraint conditions to be satisfied by the ;
and performing computations for generating a trajectory on which the mobile body or the gripper of the mobile body moves from a start position to the target position (“A tool such as a hand 202 is attached at a distal end (tip) of the arm body 201. This hand 202 can perform such manufacturing works of grasping a work 203” [0107]; “a trajectory generating apparatus for generating a trajectory on which a robot arm is operated between a start teaching point and a target teaching point, includes a controller executing a first generating process of generating a plurality of trajectories between the start teaching point and the target teaching point” [0012]), 
using one of the trajectory candidates selected based on the evaluation (Steps S208-S211 in Figure 13 discloses that the final trajectory is generated based on the best evaluated trajectory out of all the candidates.).
Kimura does not explicitly disclose:
leading to a target area including a target position of a mobile body or a gripper of the mobile body and a vicinity of the target position,
by continuing to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used;
However, Sokabe teaches:
leading to a target area including a target position of a mobile body or a gripper of the mobile body and a vicinity of the target position (“the track planning module 32 generates the path T1 by starting branching and searching at the next via point generated by the neural network from the set start point Ps, e.” [0054]; Figure 3 shows the set end point Pe residing in the predetermined interval A in which the trajectory reaches.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kimura to include further teachings of Sokabe so that the trajectory generation process can optimize its evaluation criterion by not using a hard constraint of finishing at the exact end point based on the method of the disclosed invention. Additionally, by reaching close proximity to the endpoint, the endpoint can be reached by generating a simple trajectory between the end of the previous trajectory and the end point. “the track planning module 32 includes a neural network for generating, based on content learned in the machine learning process, a next via point through which the movement reference position is to pass next such that the predetermined evaluation criterion becomes optimal. As a result, the path T1 can be efficiently generated through use of the next via point, which can be generated relatively easily.” [0053]; “Then, the via point Pn,m that has finally reached the vicinity of the set end point Pe is connected to the set end point Pe, to thereby generate, as illustrated in FIG. 3, a path T1, on which the via points Pn,m through which the movement reference position can serially pass from the set start point Ps to the set end point Pe are connected by the sequence of the via points.” [0040];
Sokabe also does not explicitly teach
by continuing to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used;
However, Kuwahara teaches
continuing to generate trajectory candidates until a predetermined first time period elapses or a predetermined amount of processing resources are used (“Returning to FIG. 2, the condition storage module 113 stores path generation conditions. For example, the condition storage module 113 stores a condition (hereinafter referred to as a “repetition condition”) for regulating the number of times of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kimura to further include the teachings of Kuwahara to provide a balance between the quality of the generated path and the generation time in accordance with the user’s preference (“The information acquisition module 120 may further be configured to obtain the third input information defining a condition for regulating the number of times of path generation, and the information processing module 130 may be configured, in generation of the path, to execute repetition of generation of the path until the condition defined by the third input information is satisfied, and to execute selection of one path from among the plurality of generated paths. By selecting one path after obtaining the plurality of paths, it is possible to generate a path with higher quality (high robot operation efficiency, for example). Moreover, by making it possible to set conditions for regulating the number of times of path generation, it is possible to adjust the balance between the quality of the path and the generation time in accordance with the user's preference. This achieves a further effect of facilitating the instruction and operation of the robot 10.” [0161]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US20190240833A1) in view of Sokabe (IDS: US20190314989A1), Kuwahara (US 20180236657 A1), and Holson (US20190337154A1).

Regarding Claim 2,
Modified Kimura discloses:
	The trajectory generation system according to claim 1,
Kimura further discloses:
of the trajectory candidate selected based on the evaluation (“an evaluation process of evaluating a motion of the robot arm on each trajectory generated in the first generating process to calculate an evaluation value” [0012]; Steps S208-S211 in Figure 13 discloses that the final trajectory is generated based on the best evaluated trajectory out of all the candidates.),
Kimura does not explicitly disclose:
further configured to connect a part closer to the start position, … as an infinitesimal trajectory on which the mobile body or the gripper moves in the predetermined period, to the start position or an immediately preceding infinitesimal trajectory at regular intervals of the predetermined period, and generate the trajectory by sequentially connecting a plurality of the infinitesimal trajectories from the start position.
However, Holson teaches:
“The robot 110 may periodically update the preferred global path… the robot's global path may be updated on relatively slow time scales, e.g. once every few seconds (corresponding to update rates ranging from a fraction of one Hz to one Hz)” [0030]; Examiner Explanation: The trajectory the robot travels is essentially a bunch of sequentially connected beginning portions of trajectories as the projected robot trajectory is continuously updated periodically as it operates.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kimura to include further teachings of Holson to improve accuracy of robot positioning by accounting “for deviations in the robot's location from the route” [0030]. Additionally, updating the 

Regarding Claim 3,
Modified Kimura discloses:
	The trajectory generation system according to claim 2,
Kimura further discloses:
further configured to generate the trajectory candidates leading to the target area (“a trajectory generating apparatus for generating a trajectory on which a robot arm is operated between a start teaching point and a target teaching point, includes a controller executing a first generating process of generating a plurality of trajectories between the start teaching point and the target teaching point” [0012]),
Kimura discloses path generating methods such as RRT, but does not explicitly disclose the specifics of them and therefore doesn’t explicitly disclose:
	from the start position or one side closer to the target position, of the immediately preceding infinitesimal trajectory.
However, Holson teaches:
“In global path planning, the robot determines an initial, preferred global path to a desired destination based on information that does not change frequently” [0027]; “At regular intervals (e.g., at an approximately one Hz rate) or as needed, the server 170 updates the global path 126 based on the robot's current location and provides to the robot 110 the updated global path data 172, which describes the desired path 126 for the robot 110 to travel.” [0045]; Examiner Explanation: The generated trajectories lead to the target area (destination) from the robot’s current location which is the same as one side closer to the target position of the immediately preceding trajectory.
Kimura to include further teachings of Holson to improve accuracy of robot positioning by accounting “for deviations in the robot's location from the route” [0030]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US20190240833A1) in view of Sokabe (IDS: US20190314989A1), Kuwahara (US 20180236657 A1), Huang (US9770823B2), and Khan (US20190009412A1).

Regarding Claim 4,
Modified Kimura discloses:
	The trajectory generation system according to claim 1,
Kimura further discloses:
	wherein: the mobile body has a main body, a link and a joint which connect the gripper to the main body (“In FIG. 10, the robot arm A (robotic system) includes a six-axes (joint) vertically articulated robot arm body 201 for example. Each joint of the robot arm body 201 can be controlled to take a desirable position and orientation by servo controlling a servo motor provided in each joint” [0106]; Figure 10 shows that the robot arm consists of links and joints that connect a gripper. The robot arm body 201 is the main body.),
and the trajectory generation system is further configured to generate the trajectory candidates (“a controller executing a first generating process of generating a plurality of trajectories between the start teaching point and the target teaching point” [0012]),
Kimura does not explicitly disclose:
and a camera having an angle of view that is variable; … using a first restraint condition that keeps at least one of a position of the mobile body, a position of the link, a rotational angle of the joint, and the angle of view, within a predetermined range, as the predetermined grip conditions.
However, Huang teaches:
 	A mobile body that has a camera whose angle of view is variable (Figure 1A shows a mobile robot robot that consists of a main body, a gripper, and a camera attached to a mobile arm; “The object alignment symbol represents the origin of the predetermined ray that extends from the focal point of the image sensed by the image sensing device to the object. In use, the operator can move the image sensing device (e.g., a camera attached to a manipulator arm of a remote vehicle)” [0013]; “In some embodiments, the first arm portion 16a may be connected to the remote vehicle chassis 12 via a joint that pivots with at least one degree of freedom” [0020]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kimura to include further teachings of Huang because “remote vehicles are useful in a variety of military, law enforcement, and other applications to provide for unmanned access to buildings, particularly in situations, such as earthquakes, hurricanes, fires, etc., in which human access is dangerous and therefore preferably avoided. As buildings typically consist of a multitude of individual rooms, which may are separated by doors that may be in a closed position, it is desirable for remote vehicles to have the ability to manipulate doors to enter rooms.” [0002]; “cameras or other image sensing devices to determine how to manipulate the remote vehicle and end effectors of the remote vehicle to traverse spaces, perform tasks, access doors, approach doorknobs, open the doors, grasp objects etc.” [0003]

Modified Kimura and Huang do not specifically speak to the first restraint. Though, Modified Kimura teaches physical constraint conditions of a robot arm being within a predetermined range, the physical Khan teaches:
	A first constraint that keeps the position of the links and angle of the joints within predetermined ranges, as the predetermined grip conditions (“The areas that are free of obstacles in a region that can connect the start point and the end point continuously or homotopic paths between the start point and the end point can be referred to as channels.” [0043]; Examiner Explanation: The position of the robot arm links are only allowed in locations free of obstacles.; “A channel also helps to provide that that the robot will stay within joint limits of multi-turn joints as it moves through the first point index to the last.” [0044]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kimura to include further teachings of Khan because “the kinematics of the robot itself bring in certain challenges to path planning for articulated robots. These challenges can include multiple robot configurations, non-trivial workspace boundaries, and robot singularity zones. The challenges can be further complicated by the introduction of joint limits, multi-turn joints, and collision constraints. Many of these issues can be reduced (or eliminated) by exploiting and planning the available sixth degree of freedom (e.g., by selectively rotating the tool about its symmetric axis) appropriately. Thus, the systems and methods described herein can be implemented to develop an automatic path planning framework for articulated robots in many applications. In addition to addressing the challenges discussed above, the systems and methods described herein can be used to provide for a high probability of path success and the ability of manual fine-tuning of the planned path.” [0019]



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664